Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional Application 62819956 filed 03/18/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/17/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Neben (U.S. Patent application: 20110173346) in view of SIEBEL et al., “hereinafter SIEBEL”( 20170006135).

As per Claim 1, Neben discloses a method for data conversion (Neben, Para.14, a computer-implemented method for converting messages between different data formats), comprising: 
receiving a data from a feeder, the feeder configured to provide the data from data generating element (Neben, Para.14, receiving (110) an electronic message from a participant of the network; determining (120) at least one first possible data format of the electronic message, based on the content of the electronic message, Para.23, receiving an electronic message from a participant of the network; means for determining at least one first possible data format of the electronic message; means for validating the electronic message, based on the at least one first possible data format; and means for converting the message from the first data format into a second predetermined data format, if the validating step succeeds.); 
generating a schema in response to the received data (Neben, Para.14, converting may comprise the steps of retrieving a predetermined message mapping scheme associated with the first data format; and applying the predetermined message mapping scheme to the electronic message in order to convert it into the second data format, Para.73, a new mapping from the individual data elements to target elements is learned by determining the meaning or semantics of each individual data element. This may be achieved by matching each of the determined constituent syntactic data elements against a set of known possible semantic elements in order to determine a mapping for the data element); 
merging the generated schema with a previously generated schema to update a dictionary (Neben, Para.63, a table defining a set of mapping rules for mapping the contents of the incoming message to a different format In one embodiment of the invention, the contents may be associated with standardized fields in a central database and then written to the database, as specified by the rules., Para.73, a new mapping from the individual data elements to target elements is learned by determining the meaning or semantics of each individual data element. Para.79, the business process repository is updated with the new syntax definition, associated with a hash value of the analyzed message, the newly learned message mapping definition and validation rules, Para.82, The data elements thus analyzed are then compared to abstract data elements from the depository, based on semantic elements..); and
 deploying the dictionary within a universal converter (Neben, Para.79, the business process repository is updated with the new syntax definition, associated with a hash value of the analyzed message, the newly learned message mapping definition and validation rules, Para.80, the syntax recognition procedures, e.g. a neural network, are retrained, taking the updated business repository into account, para.40, the message is automatically converted or mapped from the input format to an output format associated with the determined input format. In a preferred embodiment, the format of the message is converted to an internal standard format for further processing.); and 
a learning conducted by a learning machine satisfies a predetermined value (Neben, Para.46, the incoming electronic message may be classified as belonging to one of a multitude of pre-determined data formats…computing a hash value for the message and checking whether that hash value is already linked to a unique data format in the business processes repository, Para.62, the network may be trained using a backpropagation method. Only the input message and the expected result are needed for this training. Tests of the inventors have shown that different formats may correctly be recognized after around 20 training cycles, Para.79, the business process repository is updated with the new syntax definition, associated with a hash value of the analyzed message, the newly learned message mapping definition and validation rules.).
However Neben does not explicitly disclose the dictionary is unchanged.
SIEBEL discloses the dictionary is unchanged (SIEBEL, Para., 465, The data services component 204 may automatically manage the translation of read and update commands to the appropriate database instance, and provides the unified results back to the application. In one embodiment, a system may automatically handle the physical database schema updates and data persistence for any changes to type definitions. The type model can also be extended to reference existing external data sources in addition to persisting new data within databases.).


As per Claim 2, Neben in view of SIEBEL discloses the method of claim 1, wherein the dictionary is determined to be unchanged upon determining that the dictionary is stable enough to be deployed (Neben, Para.62, The network may be trained using a backpropagation method. Only the input message and the expected result are needed for this training. Tests of the inventors have shown that different formats may correctly be recognized after around 20 training cycles.)

As per Claim 3, Neben in view of SIEBEL discloses the method of claim 1, where the predetermined value includes one of a passage of a predetermined period of time, a predetermined number of data units has been received from the feeder, or a predetermined number of feeders providing data (Neben, Para.62, The network may be trained using a backpropagation method. Only the input message and the expected result are needed for this training. Tests of the inventors have shown that different formats may correctly be recognized after around 20 training cycles, Para.21, The data format may be determined based on a proper subset of bits of the electronic message, having a predetermined size. The subset of bits may be an initial bit sequence of the electronic message.)

As per Claim 4, Neben in view of SIEBEL discloses the method of claim 1, wherein the dictionary is deployed by replacing a previously installed dictionary within the converter (Neben, Para.79, the business process repository is updated with the new syntax definition, associated with a hash value of the analyzed message, the newly learned message mapping definition and validation rules, Para.80, the syntax recognition procedures, e.g. a neural network, are retrained, taking the updated business repository into account. ).

As per Claim 5, Neben in view of SIEBEL discloses the method of claim 1, wherein the dictionary is configured to provide a conversion of the received data to a normalized data for transfer to a pusher (Neben, Para.40, the message is automatically converted or mapped from the input format to an output format associated with the determined input format. In a preferred embodiment, the format of the message is converted to an internal standard format for further processing.).

With respect to Claim 16 is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 6, Neben in view of SIEBEL discloses the method of claim 5, further comprising: normalizing data to a cloud processing element using a predetermined communication protocol and a predetermined data format (Neben, Para.14, determining (120) at least one first possible data format of the electronic message, based on the content of the electronic message; validating (130) the electronic message, based on the at least one first possible data format; converting (140) the message from the first data format into a second predetermined data format, using a message mapping definition associated with the first data format, if the validating step succeeds, Para.40, the message is automatically converted or mapped from the input format to an output format associated with the determined input format. In a preferred embodiment, the format of the message is converted to an internal standard format for further processing.).

With respect to Claim 17 is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

(Neben, Para.43, If the validation step does not succeed, in the case of multiple formats, for any of the proposed formats, the method branches to a learning step 160, Para.44, a new data format that validates the electronic message is learnt by analysing the electronic message in the context of all different syntax definitions already known in the business process repository, Para.54, The rule definition may be kept in the system as a binary file, for rapid processing. If validation fails, the whole process may be cancelled by raising an exception).
However Neben does not disclose error notification.
SIEBEL discloses error notification (SIEBEL, Para.160, If an error is located during validation, the integration component 202 may flag the message to be omitted from storage, to be requested for retransmission, or to be processed (e.g., to be filled in with extrapolated values) before storage, Para.146, notifications so users or administrators can accurately monitor data load processes;). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Neben with the teachings as in SIEBEL. The motivation for implementing a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes. The applications apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods, embedded in a unique model driven architecture type system embodiment to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints. (SIEBEL, Para.41).


With respect to Claim 18 is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.

(Neben, Para.43, If the validation step does not succeed, in the case of multiple formats, for any of the proposed formats, the method branches to a learning step 160, Para.44, a new data format that validates the electronic message is learnt by analysing the electronic message in the context of all different syntax definitions already known in the business process repository, Para.54, The rule definition may be kept in the system as a binary file, for rapid processing. If validation fails, the whole process may be cancelled by raising an exception).
However Neben does not disclose error notification.
SIEBEL discloses error notification (SIEBEL, Para.160, If an error is located during validation, the integration component 202 may flag the message to be omitted from storage, to be requested for retransmission, or to be processed (e.g., to be filled in with extrapolated values) before storage, Para.146, notifications so users or administrators can accurately monitor data load processes;). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Neben with the teachings as in SIEBEL. The motivation for implementing a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes. The applications apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods, embedded in a unique model driven architecture type system embodiment to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints. (SIEBEL, Para.41).


With respect to Claim 19 is substantially similar to Claim 8 and is rejected in the same manner, the same art and reasoning applying.

(Neben, Para.14, a computer-implemented method for converting messages between different data formats in a network for electronic data interchange (EDI), may comprise the steps of receiving (110) an electronic message from a participant of the network; determining (120) at least one first possible data format of the electronic message, based on the content of the electronic message; validating (130) the electronic message, based on the at least one first possible data format; converting (140) the message from the first data format into a second predetermined data format, using a message mapping definition associated with the first data format, if the validating step succeeds, Para.54, The rule definition may be kept in the system as a binary file, for rapid processing. If validation fails, the whole process may be cancelled by raising an exception, Para.43, If the validation step does not succeed, in the case of multiple formats, for any of the proposed formats, the method branches to a learning step 160 ).

With respect to Claim 20 is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying.


As per Claim 10, Neben discloses a data conversion system, comprising: 
a data generating element configured to generate data (Neben, Para.14, converting may comprise the steps of retrieving a predetermined message mapping scheme associated with the first data format; and applying the predetermined message mapping scheme to the electronic message in order to convert it into the second data format, Para.23, a system for converting messages between different data formats in a network for electronic data interchange (EDI), may comprise a back-end server and a front-end server, the front-end server comprising means for receiving an electronic message from a participant of the network; means for determining at least one first possible data format of the electronic message; means for validating the electronic message, based on the at least one first possible data format; and means for converting the message from the first data format into a second predetermined data format, if the validating step succeeds.); 
a container configured to the data generating element, the container enabling the generated data to be delivered to a computing component (Neben, Para.14, converting may comprise the steps of retrieving a predetermined message mapping scheme associated with the first data format; and applying the predetermined message mapping scheme to the electronic message in order to convert it into the second data format, Para.23, a system for converting messages between different data formats in a network for electronic data interchange (EDI), may comprise a back-end server and a front-end server, the front-end server comprising means for receiving an electronic message from a participant of the network; means for determining at least one first possible data format of the electronic message; means for validating the electronic message, based on the at least one first possible data format; and means for converting the message from the first data format into a second predetermined data format, if the validating step succeeds.) and including: 
a feeder configured to accept the generated data and transfer the generated data to the converter in a first data format of a plurality of data formats(Neben, Para.23, a system for converting messages between different data formats in a network for electronic data interchange (EDI), may comprise a back-end server and a front-end server, the front-end server comprising means for receiving an electronic message from a participant of the network; means for determining at least one first possible data format of the electronic message; means for validating the electronic message, based on the at least one first possible data format; and means for converting the message from the first data format into a second predetermined data format, if the validating step succeeds.)
a converter coupled to the feeder and configured to convert the first data format to the second data format (Neben, Para.23, a system for converting messages between different data formats in a network for electronic data interchange (EDI), may comprise a back-end server and a front-end server, the front-end server comprising means for receiving an electronic message from a participant of the network; means for determining at least one first possible data format of the electronic message; means for validating the electronic message, based on the at least one first possible data format; and means for converting the message from the first data format into a second predetermined data format, if the validating step succeeds.); and 
a pusher coupled to the converter, and configured to transfer data in a second format from the plurality of data formats provided by the converter to a service provider (Neben, Para.07, When associated with a particular sender or receiver, the message mapping modules or converters may also be called participant or partner modules. In other words, message mapping systems according to the state of the art invoke a matching message conversion scheme based on the identity of the sender/receiver and the message format that is associated with them. As every sender and every receiver may use a different format for the same messages or data, potentially a large number of modules for automatically converting messages between different formats must be created and pre-installed, Para.14, a computer-implemented method for converting messages between different data formats in a network for electronic data interchange (EDI), may comprise the steps of receiving (110) an electronic message from a participant of the network; determining (120) at least one first possible data format of the electronic message, based on the content of the electronic message; validating (130) the electronic message, based on the at least one first possible data format; converting (140) the message from the first data format into a second predetermined data format, using a message mapping definition associated with the first data format, if the validating step succeeds;).
However Neben does not disclose transfer data to a service provider.
SIEBEL discloses transfer data to a service provider (SIEBEL, Para.498, connected home analytics may be provided by a machine learning IoT system, such as the system of FIG. 2 to enable home service providers to analyze real and near real-time data from connected home devices, home characteristic data, and dynamic weather data to identify high-risk home assets. By applying advanced analytics and machine learning to these data, connected home analytics enables home service providers to prioritize high-risk home infrastructure components (e.g., building envelope, HVAC systems, water piping) and connected appliances (e.g., refrigerators, washer/dryers, solar panels) for maintenance across their residential customer base). 



As per Claim 11, Neben in view of SIEBEL discloses the data conversion system of claim 10, wherein the converter is a universal converter configured to provide an error notification in response to receiving an unsupported data format from the feeder (Neben, Para.14, a computer-implemented method for converting messages between different data formats in a network for electronic data interchange (EDI), may comprise the steps of receiving (110) an electronic message from a participant of the network; determining (120) at least one first possible data format of the electronic message, based on the content of the electronic message; validating (130) the electronic message, based on the at least one first possible data format; converting (140) the message from the first data format into a second predetermined data format, using a message mapping definition associated with the first data format, if the validating step succeeds, Para.54, The rule definition may be kept in the system as a binary file, for rapid processing. If validation fails, the whole process may be cancelled by raising an exception, Para.43, If the validation step does not succeed, in the case of multiple formats, for any of the proposed formats, the method branches to a learning step 160 ).
However Neben does not disclose error notification.
SIEBEL discloses error notification (SIEBEL, Para.160, If an error is located during validation, the integration component 202 may flag the message to be omitted from storage, to be requested for retransmission, or to be processed (e.g., to be filled in with extrapolated values) before storage, Para.146, notifications so users or administrators can accurately monitor data load processes;). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Neben with the teachings as in SIEBEL. The motivation for implementing a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes. The applications apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods, embedded in a unique model driven architecture type system embodiment to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints. (SIEBEL, Para.41).



As per Claim 12, Neben in view of SIEBEL discloses the data conversion system of claim 10, wherein the converter comprises: a plurality of converters including one of a Messaging and Queuing Telemetry Transport (MQTT) converter, a streaming text oriented messaging protocol (STOMP) converter, or a network protocol converter (Neden, Para.01,The present invention relates to the field of Electronic Data Interchange (EDI). More particularly, it relates to a computer-implemented method and a device for automatically converting messages between different data formats. The present invention also relates to a computer-implemented tool for generating new routines or modules automatically, given a sample message and a database of given modules for automatically converting messages between different data formats, Para.11, a system for automatically converting messages or data between different formats that reduces the necessary amount of human intervention in creating mappings between different formats. The method must also be adaptive in order to accommodate changing message format standards.).

As per Claim 13, Neben in view of SIEBEL discloses the data conversion system of claim 11, wherein the error notification indicates an unidentified data format that is received from the feeder (Neben, Para.14, a computer-implemented method for converting messages between different data formats in a network for electronic data interchange (EDI), may comprise the steps of receiving (110) an electronic message from a participant of the network; determining (120) at least one first possible data format of the electronic message, based on the content of the electronic message; validating (130) the electronic message, based on the at least one first possible data format; converting (140) the message from the first data format into a second predetermined data format, using a message mapping definition associated with the first data format, if the validating step succeeds, Para.54, The rule definition may be kept in the system as a binary file, for rapid processing. If validation fails, the whole process may be cancelled by raising an exception, Para.43, If the validation step does not succeed, in the case of multiple formats, for any of the proposed formats, the method branches to a learning step 160 ).
However Neben does not disclose error notification.
SIEBEL discloses error notification (SIEBEL, Para.160, If an error is located during validation, the integration component 202 may flag the message to be omitted from storage, to be requested for retransmission, or to be processed (e.g., to be filled in with extrapolated values) before storage, Para.146, notifications so users or administrators can accurately monitor data load processes;). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Neben with the teachings as in SIEBEL. The motivation for implementing a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes. The applications apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods, embedded in a unique model driven architecture type system embodiment to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints. (SIEBEL, Para.41).


(Neben, Para.14, a computer-implemented method for converting messages between different data formats in a network for electronic data interchange (EDI), may comprise the steps of receiving (110) an electronic message from a participant of the network; determining (120) at least one first possible data format of the electronic message, based on the content of the electronic message; validating (130) the electronic message, based on the at least one first possible data format; converting (140) the message from the first data format into a second predetermined data format, using a message mapping definition associated with the first data format, if the validating step succeeds, Para.54, The rule definition may be kept in the system as a binary file, for rapid processing. If validation fails, the whole process may be cancelled by raising an exception, Para.43, If the validation step does not succeed, in the case of multiple formats, for any of the proposed formats, the method branches to a learning step 160 ).
However Neben does not disclose error notification.
SIEBEL discloses error notification (SIEBEL, Para.160, If an error is located during validation, the integration component 202 may flag the message to be omitted from storage, to be requested for retransmission, or to be processed (e.g., to be filled in with extrapolated values) before storage, Para.146, notifications so users or administrators can accurately monitor data load processes;). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Neben with the teachings as in SIEBEL. The motivation for implementing a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes. The applications apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods, embedded in a unique model driven architecture type system embodiment to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints. (SIEBEL, Para.41).


As per Claim 15, Neben discloses the universal converter system, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry (Neben, Para.01, a computer-implemented method and a device for automatically converting messages between different data formats. The present invention also relates to a computer-implemented tool for generating new routines or modules automatically, given a sample message and a database of given modules for automatically converting messages between different data formats, Para.19, the machine-readable non-volatile memory;), configure the system to:
 receive a data from a feeder, the feeder configured to provide the data from a data generating element (Neben, Para.14, receiving (110) an electronic message from a participant of the network; determining (120) at least one first possible data format of the electronic message, based on the content of the electronic message. determining (120) at least one first possible data format of the electronic message, based on the content of the electronic message; validating (130) the electronic message, based on the at least one first possible data format; converting (140) the message from the first data format into a second predetermined data format, using a message mapping definition associated with the first data format, if the validating step succeeds); 

generate a schema in response to the received data (Neben, Para.14, converting may comprise the steps of retrieving a predetermined message mapping scheme associated with the first data format; and applying the predetermined message mapping scheme to the electronic message in order to convert it into the second data format, Para.73, a new mapping from the individual data elements to target elements is learned by determining the meaning or semantics of each individual data element. This may be achieved by matching each of the determined constituent syntactic data elements against a set of known possible semantic elements in order to determine a mapping for the data element); 
merge the generated schema with a previously generated schema to update a dictionary (Neben, Para.63, a table defining a set of mapping rules for mapping the contents of the incoming message to a different format In one embodiment of the invention, the contents may be associated with standardized fields in a central database and then written to the database, as specified by the rules., Para.79, the business process repository is updated with the new syntax definition, associated with a hash value of the analyzed message, the newly learned message mapping definition and validation rules, Para.82, The data elements thus analyzed are then compared to abstract data elements from the depository, based on semantic elements. Semantic elements are abstract descriptions of possible expressions of a data element, that are described by a unique name on the one hand and by a list of formal and contextual attributes on the other hand in the business depository.); and 
deploy the dictionary within a universal converter (Neben, Para.79, the business process repository is updated with the new syntax definition, associated with a hash value of the analyzed message, the newly learned message mapping definition and validation rules, Para.80, the syntax recognition procedures, e.g. a neural network, are retrained, taking the updated business repository into account.); and 
a learning period by a learning machine is sufficiently long (Neben, Para.46, the incoming electronic message may be classified as belonging to one of a multitude of pre-determined data formats…computing a hash value for the message and checking whether that hash value is already linked to a unique data format in the business processes repository, Para.62, the network may be trained using a backpropagation method. Only the input message and the expected result are needed for this training. Tests of the inventors have shown that different formats may correctly be recognized after around 20 training cycles, Para.79, the business process repository is updated with the new syntax definition, associated with a hash value of the analyzed message, the newly learned message mapping definition and validation rules.).
However Neben does not explicitly disclose the dictionary is unchanged.
SIEBEL discloses the dictionary is unchanged (SIEBEL, Para., 465, The data services component 204 may automatically manage the translation of read and update commands to the appropriate database instance, and provides the unified results back to the application. In one embodiment, a system may automatically handle the physical database schema updates and data persistence for any changes to type definitions. The type model can also be extended to reference existing external data sources in addition to persisting new data within databases.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Neben with the teachings as in SIEBEL. The motivation for implementing a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes. The applications apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods, embedded in a unique model driven architecture type system embodiment to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints. (SIEBEL, Para.41).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449